                   UNITED STATES BANKRUPTCY COURT
                    EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

In re:

State Road Allen Park, LLC,                   Case No. 19-45908-MBM
                                              Chapter 7
                                              Honorable Marci B. McIvor
      Debtor.
________________________________/
      CERTIFICATE OF NO RESPONSE FOR TRUSTEE’S MOTION TO:
   1) APPROVE SALE OF PROPERTY OF THE ESTATE BY PUBLIC
  AUCTION, AND 2) APPROVE PROCEDURE TO PAY AUCTIONEER

              Karen Evangelista, Trustee, through her counsel, The Taunt Law

Firm, hereby states as follows:

         1.   That her Motion to: 1) Approve Sale of Property of the Estate by

Public Auction, and 2) Approve Procedure to pay Auctioneer, Notice of same, and

Proof of Service of same were filed with this Court and served upon the United

States Trustee and all other parties entitled to notice, and that the Notice gave

notice of the requirement of a written response on or before June 10, 2019, and the

Notice was served on all parties listed on the creditor matrix.

         2.   That the time within which to file a response has expired and that no

party has filed such a response on the matter.

         WHEREFORE, Karen Evangelista, Chapter 7 Trustee, requests this

Honorable Court grant the relief requested.




 19-45908-mbm      Doc 25   Filed 06/11/19    Entered 06/11/19 10:30:20   Page 1 of 2
                                    THE TAUNT LAW FIRM


                                    By:    /s/ Dean R. Nelson, Jr.
                                           Attorneys for Trustee
                                           700 East Maple Road, Second Floor
                                           Birmingham, MI 48009
                                           (248) 644-7800
                                           dnelson@tauntlaw.com
                                           (P70818)
Dated: June 11, 2019




 19-45908-mbm   Doc 25   Filed 06/11/19   Entered 06/11/19 10:30:20   Page 2 of 2
